               Case 2:04-cr-00465-MJP Document 38 Filed 10/14/20 Page 1 of 1




                                                        THE HONORABLE MARSHA J. PECHMAN
 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                           )   No. CR04-465-MJP
 8                                                       )
                     Plaintiff,                          )
 9                                                       )   ORDER GRANTING UNOPPOSED
                v.                                       )   MOTION TO EXTEND DEADLINE
10                                                       )   FOR FILING REPLY
     CLIFFORD COURT UPTEGROVE,                           )
11                                                       )
                     Defendant.                          )
12                                                       )
13
14          THIS MATTER has come before the Court on the unopposed motion of Clifford

15   Uptegrove to extend the deadline for filing a reply to the government’s response to his

16   motion for compassionate release and to reset the noting date to October 15, 2020. The

17   Court has considered the motion and the records in this case.

18          IT IS NOW ORDERED that Mr. Uptegrove’s reply is due October 15, 2020.

19   The motion for compassionate release will be renoted for October 15, 2020.

20          DATED this 14th day of October 2020.

21
22                                                      ________________________________
                                                        MARSHA J. PECHMAN
23                                                      UNITED STATES DISTRICT JUDGE
24   Presented by:

25   s/ Michael Filipovic
     Federal Public Defender
26   Attorney for Clifford Uptegrove

                                                                      FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND DEADLINE                                          1601 Fifth Avenue, Suite 700
       FOR FILING REPLY                                                    Seattle, Washington 98101
       (United States v. Uptegrove, CR04-465-MJP) - 1                                 (206) 553-1100
